Citation Nr: 1203063	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  06-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine (claimed as a back condition).

2.  Entitlement to service connection for arthritis of the right and left hips.

3.  Entitlement to service connection for arthritis of the feet.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a dental disorder for the purposes of VA compensation.

7.  Entitlement to service connection for a dental disorder for VA outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1951 to April 1955 and in the Air Force from March 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

In July 2008, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the claims file.  

In November 2008, the Board issued a decision denying the Veteran's arthritis, pes planus, and heart disorder claims and remanding his dental claims for additional development.

The Veteran appealed the portion of the Board decision denying his claims to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's denial and remanded the Veteran's arthritis, pes planus, and heart disorder claims for readjudication.  

Thereafter, the Veteran submitted an April 2011 statement indicating that he was switching his Board representation from the Disabled American Veterans to the private attorney listed on the title page of this decision.  That attorney then submitted a written request for an extension to furnish additional evidence in support of the Veteran's claims.  The Board granted the attorney's request, extending the window for submission of materials until November 28, 2011.  As that deadline has now expired, appellate review may proceed. 

As a final introductory matter, the Board observes that, while this appeal was pending before the Court, the Veteran submitted new claims for service connection for a mouth condition and an increased rating for bilateral hearing loss.  As neither of those claims has been adjudicated by the agency of original jurisdiction, the Board refers them to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's arthritis of the lumbar spine, hips, and feet was caused or aggravated by in-service trauma or is otherwise related to his active duty.

2.  The competent and credible evidence of record does not show that the Veteran has any pes planus or heart disorder that is related to his military service.  

3.  The competent and credible evidence does not show that the Veteran has a dental condition or disability, to include periodontal disease and extracted teeth, which resulted from combat wounds or other service trauma and for service connection is not already in effect.  Nor does the record show that the Veteran meets the requirements for service connection for the limited purpose of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the lumbar spine, hips, and feet have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).

2. The criteria for service connection for a pes planus and a heart disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for entitlement to service connection for a dental disorder, for purposes of both compensation and VA outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721 (West & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R § 3.303 (2011).

Service connection for certain disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Such disorders include arthritis and cardiovascular-renal disease, but not pes planus.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For injuries alleged to have occurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be attributed.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back, Hip and Foot Disorders

At the outset, the Board acknowledges that, in its March 2011 Memorandum Decision, the Court determined that VA personnel had declined to alert the Veteran to particular evidence that he needed to submit in support of his claims.  38 C.F.R. § 3.103(c) (2011); Constantino v. West, 12 Vet. App. 517 (1999); see also Sizemore v. Principi, 18 Vet. App. 264, 274 (2004); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Specifically, the Court cited its recent holding in Bryant v. Shinseki for the proposition that VA had failed to fully notify Veteran that it would be to his advantage to submit private medical opinions linking his arthritis of the lumbar spine, hips, and feet to his military service.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  In this regard, the Court noted that the existence of outstanding medical opinion evidence had become apparent at the July 2008 hearing in which the Veteran had acknowledged that his private treating physician "probably would" relate his back, hip, and foot disabilities to trauma incurred in service.  The Court added that VA's duty to alert the Veteran to submit such medical opinion evidence was not impacted by the prior written notice he had received in accordance with the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5103.  Moreover, the Court reasoned that VA could not assume that the Veteran had been implicitly notified that he needed to submit such evidence in the course of his hearing.  On the contrary, the Court determined that the portions of his hearing in which such evidence was addressed were "not part of a cohesive conversational threat that would have clearly indicated ... that the missing pieces of information that should have been submitted to support his claim were medical nexus opinions."  Further, the Court observed that the Veteran's failure to provide any medical nexus opinions following his hearing clearly demonstrated that he "did not understand or appreciate what evidence he needed to submit to support his claims."

In response to the Court's Memorandum Decision, the Board notes, first and foremost, that the Bryant holding upon which that decision was predicated has since been abrogated by the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board]," effective August 23, 2011.  76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010).  Nevertheless, the Board recognizes that the particular Travel Board hearing at issue was conducted before the revised rule took effect.  As such, it is unclear whether that new regulation is applicable in the instant case.  Regardless of Bryant's general applicability, however, the Board acknowledges that it remains bound by the Court's Memorandum Decision with respect to the specific issues on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting, inter alia, that the terms of a Memorandum Decision are incorporated by the Court in its Order, and are thus binding upon VA, including the Board).  Accordingly, the Board must now consider whether additional development is warranted to counter any prejudice incurred by Veteran as a result of VA's failure to notify him of the particular evidence needed to support his low back, hip, and foot arthritis claims.  In this regard, however, the Board finds that no further development is warranted with respect to those claims.  On the contrary, such development would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons outlined below, the evidence already of record is sufficient to grant the benefits sought on appeal.

The Board now turns to the specific contentions and facts underlying the above claims.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  In written statements and testimony before the Board, the Veteran asserts that his current low back, hip, and foot problems are the direct result of trauma incurred during his first period of active service, when he fell into a grease pit and then was almost struck by lightning.  

The Board observes that the Veteran, while a lay person, is competent to report a history of in-service trauma that is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his statements in this regard are considered credible, as they are both internally consistent and supported by the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

Indeed, the Veteran's account of in-service trauma is corroborated by his service treatment records, which show that he was treated for injuries to the left lower costal and abdominal region after falling into a grease pit on July 26, 1951.  Those records further show that, the following day, the Veteran received additional clinical treatment after being knocked down by lightning.

The Veteran's subsequent service treatment records are negative for any subjective or clinical evidence of back, hip, or foot problems arising from his July 1951 injuries.  Nevertheless, his post-service medical records establish that he has undergone extensive treatment for pain and related symptoms in his lower back, hips, and feet, which have been found to support diagnoses of osteoarthritis and degenerative disease.  Those records also show that the Veteran's symptoms have been so severe as to warrant bilateral hip replacements in 2005.  

Moreover, while at the time of the prior Board decision, there was no clinical evidence of a causal link between the aforementioned symptoms and the Veteran's service, such a positive nexus now exists.  Indeed, following the issuance of the Court's Memorandum Decision, the Veteran submitted a November 2011 statement from a private treating physician, opining that the Veteran's "back condition, arthritis of the left and right hips, and arthritis of the left and right feet [were] all related to the [in-service] incident of falling into a grease pit."  As a rationale for that opinion, the private physician observed that the Veteran had provided a credible account of his chronic back, hip, and foot pain, which had arisen after his injury in the military and progressed until the present time.  That private physician further noted that "[i]t was not unreasonable to infer that such a traumatic event that occurred in the military could cause the chronic medical issues" that the Veteran now exhibited.

The Board considers the above physician's opinion to be both probative and persuasive.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators).  That opinion was based not only on a personal interview of the Veteran but also on a comprehensive review of his entire claims file.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (factors for assessing the probative value of a medical opinion include the physician's access the Veteran's history, and the thoroughness and detail of the opinion).  The opinion was also supported by a detailed rationale, which further adds to its evidentiary weight.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, the Board considers it significant that the opinion constitutes the most recent evidence of record and was undertaken directly to address the issue on appeal.  Further, there are no competent contrary opinions of record.

After careful review, the Board finds that the Veteran's service and post-service treatment records and, in particular, the November 2011 positive nexus opinion, collectively establish that his back, hip, and foot arthritis were all incurred in service.  Moreover, as noted above, the Board finds that the Veteran has provided a competent and credible account of in-service trauma, which has resulted in chronic joint disabilities that have permanently worsened over time.  The Veteran's statements signal a continuity of joint symptomatology since service, which further supports his claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000). 

For the above reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claims for service connection for arthritis of the lumbar spine, hips, and feet.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports the claim or is in relative equipoise, the Veteran prevails.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for arthritis of the lumbar spine, hips, and feet is warranted.

Pes Planus and Heart Disorder

In addition to seeking VA benefits addressed above, the Veteran requests service connection for pes planus and a heart disorder.  However, while he contends that these disorders share the same in-service etiology as his arthritic conditions, the preponderance of the evidence reveals otherwise.

Prior to addressing the pertinent evidence of record, the Board must consider, as it did with respect to the Veteran's arthritis claims, whether additional development efforts are needed in order to fully and fairly address the Veteran's pes planus and heart disorder claims.  In this regard, the Board is mindful of the Court's determination that the VA officer who conducted the Veteran's hearing was responsible for fully informing him of the issues presented and suggesting the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Nevertheless, the Board finds that, in contrast with the back, hip, and foot arthritis claims discussed above, there is no indication that VA failed to adequately perform either of the duties outlined in Bryant with respect to the Veteran's pes planus and heart disorder claims.  

Indeed, the Veteran does not contend, and the record does not otherwise show, that he was inadequately informed of the specific criteria governing service connection for pes planus and a heart disorder.  Nor does the record indicate that VA had an affirmative obligation to alert him to submit overlooked evidence in support of those specific claims.  On the contrary, VA had no reason to assume from the Veteran's July 2008 hearing testimony that there was any specific evidence that he had overlooked with respect to his pes planus and heart disorder claims.  That is because, in contrast with his claims for back, hip, and foot arthritis, the Veteran made no mention of any private physician being willing to relate his claimed pes planus and heart disorder to his military service.  In fact, he made no mention of ever receiving treatment for pes planus and expressly conceded that he had never been diagnosed with or treated for a heart disorder.  Moreover, at no time during the pendency of this appeal, was there any indication, from the Veteran or another concerned party, that any evidence pertaining to his pes planus and heart disorder claims had not been associated with the claims file.  Accordingly, VA had no cause to believe that any outstanding evidence existed and, thus, had no affirmative duty to alert the Veteran to submit such evidence in connection with his claims.

In making this determination, the Board is guided by the Court's own recent decision in Seale v. Shinseki, 2012 WL 11023 (Vet. App.).  While mindful that this decision is nonprecedential, the Board nevertheless observes that such a decision may be cited for "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992).  

The appellant in Seale, like his counterpart in the instant case, argued that the presiding VA hearing officer had an affirmative obligation, under Bryant, to advise the appellant to submit medical nexus evidence pertaining to the claim at issue.  However, the Court disagreed, finding that, regardless of Bryant's applicability at the time of the hearing in question, the appellant had not demonstrated prejudicial error arising from VA's purported failure to fully explain the medical nexus requirement.  Specifically, the Court noted that, while the Seale appellant had asserted that he might "'have been able to produce such [medical nexus] evidence had the hearing officer informed him of the need for such' ... [h]e [did] not, however, claim that the Secretary failed to obtain any evidence demonstrating nexus, nor d[id] he argue that such evidence even exist[ed]."  Seale at *5.  Accordingly, the Court determined that the Seale appellant had not been prejudiced under the specific facts of the case.  Id., citing Bryant, 23 Vet. App. at 498; but see id. at 500 (Lance, J., dissenting in part) (explaining that the "prejudicial error analysis [used by the majority] effectively guts the requirement to fully explain the issues in many cases"). 

The Seale holding is instructive because it signals that a VA hearing officer's failure to advise an appellant of the need to submit medical nexus evidence does not automatically constitute prejudicial error.  Rather, there must be a specific showing that the lack of such notice prevented the appellant from producing evidence that would have been advantageous to his claim.  Such a showing has not been made in the instant case with respect to the Veteran's claims for pes planus and a heart disorder.  Indeed, as noted above, the Veteran offered no indication that any outstanding medical nexus opinion or other pertinent evidence existed regarding those specific claims.  As such, the Board finds that, applying the Court's logic in Seale, the Veteran was not prejudiced in connection with his pes planus and heart disorder claims and, thus, no further development is warranted prior to the adjudication of those claims.  Accordingly, the Board now turns to the merits of those claims.

As previously noted, the Veteran's service treatment records show that he sustained injuries in July 1951 after falling into a grease pit and being knocked down by lightning.  Significantly, however, those records are negative for any specific complaints or clinical findings of flat feet, heart problems, or related symptoms arising from those injuries.  Nor do his service records otherwise show any subjective or objective evidence of pes planus or a heart disorder.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's pes planus and heart disorder claims and that a continuity of symptoms after discharge is required to support those claims.  38 C.F.R. § 3.303 (b) (2011).

Significantly, the Veteran's post-service records, like his treatment records in service, are void of any evidence of a diagnosis of or treatment for pes planus.  Nor do those records show that the Veteran has ever been diagnosed with or sought treatment for a heart disorder, apart from hypertension.  In this regard, the Board observes that that the Veteran previously submitted a separate claim for that particular disorder, which was denied in the Board's November 2005 rating decision and which he has not appealed.  As such, the Board does not have jurisdiction over the Veteran's hypertension claim and must confine its analysis to whether another heart disorder was incurred in or aggravated in service.  

The Board recognizes that, at his July 2008 hearing, the Veteran testified that he had developed chronic chest pains in the wake of his in-service injuries.  While a lay person, he is competent to report chest pains and related symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his testimony in this regard is considered credible in the absence of any evidence to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, symptoms of chest pain alone, without a diagnosed or underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001)).  Further, the Board considers it significant that the Veteran expressly conceded, in the course of his hearing, that his chest pains had neither warranted treatment nor been found to support a clinical diagnosis.  

Based on the foregoing, the Board finds no evidence of any currently diagnosed foot disorder apart from arthritis, for which service connection already has been established.  Nor does the Board find any evidence of a heart disorder apart from hypertension, which is not currently on appeal.  The rules against pyramiding preclude the Board from granting service connection for symptoms contemplated in a prior VA disability award.  38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994).  Moreover, the Board may not award benefits for a disability for which the Veteran has not perfected a timely appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993); see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).  Accordingly, the Board finds that, with respect to the Veteran's currently pending pes planus and heart disorder claims, the preponderance of the evidence does not show that he has currently diagnosed disabilities for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes that the Veteran believes that he has current pes planus and heart disorders warranting service connection.  However, those disorders, in contrast with other disabilities, such as varicose veins, are not capable of diagnosis by a lay person, such as the Veteran, who lacks the requisite clinical training.  But see Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).

Even assuming, without conceding, that the Veteran's claims were predicated on currently diagnosed disorders, the Board would still be unable to grant service connection in the absence of competent evidence showing a nexus between those disorders and his active service.  In this case, the competent evidence weighs against such a finding as no VA or private medical provider has related the Veteran's alleged pes planus and heart disorder to his periods of military service.  Nor does the record otherwise indicate that the symptoms underlying those alleged conditions were incurred in or aggravated by any aspect of the Veteran's service.  As there is no evidence of complaints or clinical findings of such disorders during the Veteran's periods of honorable service, the Board finds that VA examinations are not required with respect to the Veteran's claims.  38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  Moreover, in the absence of any showing of a cardiovascular-renal condition within a year of the Veteran's discharge, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).

Nor is service connection warranted under the provisions of 38 U.S.C.A. § 1154(b).  The Board is mindful that the Veteran's service personnel records show that he received the Combat Infantry Badge, which is considered proof of combat involvement for VA compensation purposes.  38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Significantly, however, the Veteran has not alleged that his documented combat service was responsible for the incurrence or aggravation of any pes planus or heart disorder.  On the contrary, he has consistently maintained that those alleged disabilities arose in the context of in-service accidents far removed from any battlefield.  Consequently, the Board finds that the 38 U.S.C.A. § 1154(b) presumption, while generally applicable to claims brought by combat-decorated Veterans, is not pertinent to the specific issues on appeal.  Even if that presumption were applicable, however, the Veteran's pes planus and heart disorder claims could not be granted absent evidence of currently diagnosed disabilities related to his combat service.  Such evidence has not been shown.  

In making this determination, the Board wishes to emphasize that it remains sympathetic to the Veteran's claims and does not question the sincerity of his belief that he suffers from pes planus and a heart disorder that are etiologically related to his active service.  However, as noted above, there is nothing in the claims file to indicate that he possesses the training or expertise necessary to offer evidence on matters such as the medical diagnosis or causation of those alleged disabilities.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, his lay assertions of diagnosis and causation, standing alone, are insufficient to grant his claims.

In light of the foregoing, the Board finds that the preponderance of the competent evidence weighs against a finding that any pes planus or heart disorder developed during either of the Veteran's periods of active duty or is otherwise related to his military service.  As previously observed, the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against Veteran's pes planus and heart disorder claims.  Accordingly, those claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53 (1990).

Dental Claims

Unlike the issues discussed above, the Veteran's claims for service connection for a dental disorder for VA compensation purposes and outpatient treatment were not addressed in the Court's March 2011 Memorandum Decision.  Nevertheless, those claims were encompassed in a March 2009 statement of the case, which was issued pursuant to the Board's November 2008 remand.  As such, the Board finds that those claims are back within its jurisdiction and that appellate review may now proceed.  Before turning to the merits of those claims, however, a more detailed discussion of their procedural history is in order. 

In this regard, the Board observes that the RO issued a December 2006 rating decision granting service connection for a dental condition involving teeth number 7 and 10 for purposes of dental treatment.  However, in an August 2007 notice of disagreement, the Veteran contended that he was entitled to service connection for all of his teeth.  He also asserted that his dental disorder warranted a compensable rating, instead of mere outpatient treatment.  In light of the Veteran's assertions, the Board will now consider whether the Veteran is entitled to compensation for any current dental disorder and, if not, whether he is eligible for service connection for treatment purposes for any teeth not contemplated by his current award.

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913, which governs loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  However, the note underlying that particular diagnostic code provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998).

In this case, there is no evidence that the Veteran's current dental problems are the result of loss of substance of body of maxilla or mandible.  On the contrary, while his service treatment records show that, in July 1957, he incurred two loose incisors after striking his mouth in a fall, there is no indication that this injury resulted in any bone loss.  Moreover, the Veteran does not contend, and the record does not otherwise show, that he incurred bone loss through any other type of in-service trauma or disease, such as osteomyelitis.  As such, the Board finds that the Veteran does not meet the criteria for compensable (Class I) dental disorder.  See 38 C.F.R. §§  4.150, 17.161(a).  Nevertheless, the Board's analysis does not end there as it must now consider whether any additional award of service connection is warranted for dental treatment purposes.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Mays v. Brown, 5 Vet. App. 302 (1993)(holding that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment).

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).

The condition of teeth and periodontal tissues at the time of entry into active duty must be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  See 38 C.F.R. § 3.381(d).  The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Additionally, it is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(e).

VA's governing laws and regulations define various categories of eligibility for outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a prisoner of war (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost at any point in service prior to the last qualifying period of active duty (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to impair or aggravate an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161. See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service connected for treatment purposes.  See 38 C.F.R. 3.381(e).

When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma.  See 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c).

Therapeutic and restorative dental treatment - for example, fillings, bridges, and extractions - almost always involves physical impact of the teeth.  However, the intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and formerly in § 17.123(c)).  The Board is bound by this determination.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).

Applying the above statutory and regulatory provisions to the facts of the instant case, the Board finds that the Veteran meets the criteria for a Class II(a) disability based on the two incisors that were loosened as a result of his documented July 1957 service trauma.  Significantly, however, those two incisors correspond to the same two teeth (numbers 7 and 10) for which noncompensable service connection for dental treatment purposes has already been established.  Accordingly, the Board may not grant a separate award of service connection for a condition involving those two teeth as to do would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board is mindful that above incisors were not the only teeth for which the Veteran was treated in service.  On the contrary, he also received treatment for carious teeth numbers 2, 3, 4, 5, and 14, and had tooth number 32 extracted.  However, in contrast with teeth numbers 7 and 10, the Veteran's other treated and extracted teeth were not shown to have been affected by combat or service-related trauma.  As such, they do not meet the Class II(a) criteria for dental treatment.

Next, in considering whether treatment is warranted under the Class II criteria, the Board notes that, under 38 C.F.R. § 17.161(b)(2), a Veteran having a service-connected noncompensable dental disability shown to have been in existence at time of discharge from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  However, such one-time treatment is only available only if: (1) the Veteran was discharged under conditions other than dishonorable from a period of active military service of not less than 180 days; (2) application for treatment was made within one year after such discharge; and (3) a VA dental examination is completed within 14 months after discharge, unless delayed through no fault of the Veteran.

In this case, the Veteran's service records confirm that he served for more than 180 days, and was granted an honorable discharge prior to October 1, 1981.  Nevertheless, the Veteran does not allege that he applied for dental treatment within a year of leaving service.  Nor does the evidence otherwise show that this was the case.  On the contrary, the record reflects that the Veteran submitted his initial claim for dental compensation and treatment in May 2006, approximately 58 years after he left the military.  See 38 C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. App. 352, 355 (1995) affirmed in part, dismissed in part by 87 F.3d 1304 (1996) (for Veterans who were discharged prior to October 1, 1981, the applicable time limit to file a dental claim cannot be tolled based on the service department's failure to notify a Veteran about his right to file such a claim).  Moreover, there is no evidence that any VA dental examination was completed within 14 months after his discharge. Accordingly, the Board finds that the Veteran does not meet the Class II criteria for a disability arising from teeth numbers 2, 3, 4, 5, 14, and 32.  38 C.F.R. § 17.161(b)(2)(i).

Next, as noted previously, a Veteran may also be entitled to VA outpatient dental treatment if he qualifies under one of the other categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  However, the evidence does not demonstrate that the Veteran in this case can avail himself of any of those other categories.  Indeed, he has not accrued prisoner of war status and, thus, does not qualify for dental treatment on a Class II(b) and Class II(c) basis.  See 38 C.F.R. § 17.161(d), (e).  Nor does he meet the criteria for Class IIR (retroactive) eligibility, as there is no indication that he previously applied for and received VA dental treatment.  See 38 C.F.R. § 17.161(f).  Moreover, there is no evidence demonstrating that the Veteran has a dental condition that impairs or aggravates a service-connected disability such that treatment may be available under the Class III criteria.  See 38 C.F.R. § 17.161(g).  Further, the Veteran does not have any service-connected disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability.  Nor is he currently a Chapter 31 vocational rehabilitation trainee or receiving, or scheduled to receive, VA care and treatment under the provisions of 38 U.S.C.A. Chapter 17.  As such, he also does not meet the criteria for Class IV, V, or VI eligibility for dental treatment.  See 38 C.F.R. § 17.161(h), (i), (j).

In reaching this conclusion, the Board remains cognizant of the Veteran's assertions, and the corroborating clinical evidence, of significant in-service dental treatment following 180 days of service.  Nevertheless, such treatment alone does not constitute dental trauma for purposes of entitlement to VA outpatient treatment.  Indeed, as a matter of law, treatment for carious teeth and even extractions in service is not tantamount to dental trauma.  38 C.F.R. §§ 3.381, 17.161 (and formerly § 17.123(c)); see also 38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998); VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Therefore, the Board finds that the Veteran is not eligible for VA dental treatment for any of his teeth apart from those for which service trauma has already been conceded and benefits have been granted.  38 C.F.R. §§ 3.381 and 17.161.  Moreover, while cognizant that the Veteran may meet the criteria of 38 C.F.R. § 3.381(d)(1) with respect to his other teeth, VA law provides classes of eligibility for VA dental treatment, defining the circumstances under which such treatment may be authorized.  For the reasons set forth above, the Veteran has not shown that he qualifies for VA dental treatment for any of those other teeth based on any of the available classes of eligibility.

In summary, there is no basis for the Board to grant an additional award of service connection for a dental disorder for VA compensation or outpatient treatment purposes.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Indeed, since the Veteran's claims fail because of absence of legal merit or lack of entitlement under the law, they regrettably must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial AOJ decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

First, with respect to the Veteran's claims for service connection for arthritis of the lumbar spine, hips, and feet, the Board observes that, in light of the favorable disposition of these issues, a discussion of whether VA's duties to notify and assist have been satisfied is not required.  Indeed, no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Next, turning to the Veteran's claims for service connection for pes planus and a heart disorder, the Board notes that the RO sent correspondence in March 2005 and a rating decision in November 2005.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudications of the Veteran's claims in the August 2006 statement of the case.  

As to the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant private and VA treatment records as well as other pertinent evidence.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency, such as SSA.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  In this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding VA or SSA records pertaining to his claims for service connection for pes planus or a heart disorder.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to these claims.  

The Veteran has also been provided an opportunity to submit testimony in support of his pes planus and heart disorder claims at a July 2008 Travel Board hearing.  For the reasons detailed above, the Board finds that the VA officer who presided over that hearing did not commit prejudicial error, either by failing to adequately apprize the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  As such, the Board finds that VA's duties to assist with respect to that hearing have been met. 

As a final point regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded VA examinations in connection with his arthritis, pes planus, and heart disorder claims.  However, as the Board is granting service connection for arthritis of the lumbar spine, hips, and feet, no VA examinations were necessary for those conditions.  Additionally, the competent evidence of record does not show that any symptoms of pes planus or a heart disorder are related to the Veteran's honorable service and, therefore, an examination is not warranted with respect to these claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, with respect to the Veteran's dental claims, the Board observes that there is no debate as to the relevant facts underlying these issues.  Rather, each of these claims turns on a simple application of the law to these facts (i.e. whether the Veteran meets the criteria for any of the classes of available dental treatment under 38 C.F.R. § 17.161).  Whether the Veteran is entitled to such treatment is wholly a matter of interpretation of the pertinent statute and regulations. Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding that the VCAA is inapplicable to matters of pure statutory interpretation).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for arthritis of the lumbar spine is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to service connection for arthritis of the right and left hips is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to service connection for arthritis of the feet is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a dental disorder for the purposes of VA compensation is denied.

Entitlement to service connection for a dental disorder for the purposes of VA outpatient dental treatment is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


